Citation Nr: 1454600	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 9, 2008 to March 31, 2014.    

2.  Entitlement to a staged compensable initial rating for an anxiety disorder, previously rated as PTSD, from April 1, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the March 2011 rating decision granted service connection for PTSD with a disability rating of 50 percent, the RO proposed a decrease to a noncompensable rating for an anxiety disorder in a July 2013 rating decision.  The July 2013 rating decision explained that the proposal was based on the findings of the June 2013 VA examination conducted in connection with the Veteran's disagreement with his initial rating.  A January 2014 rating decision decreased the evaluation of the Veteran's disability from 50 percent to a noncompensable rating, effective April 1, 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran submitted a Form 9 in which he requested a hearing at his local VA office.  The Veteran later withdrew this request for a hearing in an April 2013 letter from his representative.  In May 2014, the Board received a letter from the Veteran again requesting a hearing before the Board.  The October 2014 informal hearing presentation from the Veteran's representative clarified that the Veteran was requesting a video hearing at the St. Louis RO.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board to be held at the St. Louis regional office.  The RO should notify the Veteran of the date and time of the hearing by contacting him at his most recent address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



